411 F.2d 1018
John Garfield DAVIS, Plaintiff and Appellant,v.Hoyt C. CUPP, Warden, Appellee.
No. 22951.
United States Court of Appeals Ninth Circuit.
May 2, 1969.

John J. Haugh (argued), Portland, Or., for appellant.
David H. Blunt, (argued), Asst. Atty. Gen., Robert Y. Thornton, Atty. Gen., Salem, Or., for appellee.
Before CHAMBERS and KOELSCH, Circuit Judges, and BEEKS, District Judge.
DECISION
PER CURIAM:


1
Here appellant has had a state post-conviction hearing on several important points and he lost.


2
It seems to us that in this habeas corpus case on the federal side, the District Judge wisely declined to rehash in a new hearing a proposed repetition of the testimony in the same old field.


3
Congress could prevent lower federal courts from having anything to do with state convictions and we find no constitutional objection (such as is contended) in giving a dash of validity to state court determinations as is done by 28 U.S.C. § 2254(d).


4
The order appealed from is affirmed.